NO. 12-12-00360-CR

                             IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

WILLIAM ALLEN PENDERGRASS,                                 §    APPEAL FROM THE 241ST
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         This appeal from the revocation of Appellant’s community supervision is being dismissed for
want of jurisdiction.
         To be sufficient to invoke the appellate court’s full jurisdiction, the notice of appeal filed by
an appellant in a criminal case must bear the trial court’s certification of the appellant’s right to appeal
under Texas Rule of Appellate Procedure 25.2(a)(2). TEX. R. APP. P. 25.2(d). The certification
should be part of the record when notice is filed, but may be added by timely amendment or
supplementation. Id. Appellant’s notice of appeal does not include the required certification.
         On October 17, 2012, this court notified Appellant through his counsel, pursuant to Texas
Rules of Appellate Procedure 25.2(d) and 37.1, that the notice of appeal does not include the trial
court certification. The notice also informed Appellant that the appeal would be dismissed unless,
on or before November 1, 2012, the clerk’s record was amended to include the required certification.
         The deadline for responding to this court’s notice has expired, and the clerk’s record has not
been amended to show Appellant’s right to appeal. Therefore, the appeal is dismissed for want of
jurisdiction.
Opinion delivered November 30, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                (DO NOT PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                        NOVEMBER 30, 2012


                                         NO. 12-12-00360-CR


                              WILLIAM ALLEN PENDERGRASS,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee

                           Appeal from the 241st Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 241-0571-11)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.